DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sachdeva et al. (US 2007/0207437 A1) in view of Kaza et al. (US 2004/0224286 A1) and Hultgren et al. (US 2010/0145664 A1).

In regards to claim 1, Sachdeva teaches a method of digitally modeling a dentition, comprising: 
receiving one or more 2D images of first and second jaws in a bite configuration (e.g. [0081]: teeth are scanned with the hand-held intra-oral scanner 30; 2D color photographs of the teeth are obtained with a color digital camera; [0084],Fig.4A: shows a 2D digital photograph of teeth/gingivae 71 displayed in a graphical window 73 along with a 3D virtual model of the teeth 75 to one side; Examiner’s note: the 2D photograph shown in Fig.4A show both jaws in a bite configuration), the one or more 2D images including points marked on the first and second jaws (e.g. [0093]-[0094],Fig.12: when digital image data from multiple sources are combined or superimposed relative to each other to create a composite model, it may be necessary to scale data from one set to the other in order to create a single composite model in a single coordinate system in which the anatomical data from both sets have the same dimensions in three-dimensional space; to facilitate the accuracy of the three-dimensional digital model, at least one tooth 206 can be marked utilizing one or more markings 208; the marking is done prior to obtaining the orthodontic data; Examiner’s note: this suggests that the obtained data (2D photographs) would comprise one or more teeth that may be marked); 
mapping the points on the one or more 2D images as target points on a 3D model of the first and second jaws (e.g. as above, [0093]-[0094],Fig.12: when digital image data from multiple sources are combined or superimposed relative to each other to create a composite model, it may be necessary to scale data from one set to the other in order to create a single composite model in a single coordinate system in which the anatomical data from both sets have the same dimensions in three-dimensional space; Examiner’s note: suggests use of markings to scale/align data sets, such as the 2D photographs and 3D models),
but does not explicitly teach the method, comprising:
applying forces from the first jaw toward the second jaw of the 3D model, wherein the forces are applied until the 3D model reaches the target points to determine a stable bite position of the first and second jaws.

However, Kaza teaches a method, comprising:
applying forces from the first jaw toward the second jaw of the 3D model, wherein the forces are applied to determine a stable bite position of the first and second jaws (e.g. [0009]: the process can shift the first jaw to be above the second jaw; the process can simulate physical force on the jaws; the process includes testing position stability when a final position of the first jaw is achieved; the testing operation includes applying force in a side direction to the jaw; a new bite setting position can be generated if the final position is unstable; the process includes determining a plurality of stable bite setting positions and selecting a bite setting position with minimal distance between corresponding teeth).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings/combination of Sachdeva to apply forces, in the same conventional manner as taught by Kaza as both deal with dental modeling. The motivation to combine the two would be that it would allow the determination of a stable bite position by using a simulation of forces.

Further, Hultgren teaches a method,
wherein the forces are applied until the 3D model reaches the target points (e.g. [0032]-[0033]: each tooth has various forces acting on the tooth and other structure in the jaw that affect movement; a kinematic and dynamic analysis and synthesis is performed based on the patient's facial structures to determine the imaginary instant center; an imaginary instant center of rotation may be calculated for each tooth; in addition to an individual tooth, the jaw, groups of teeth and other structures in the jaw and mouth may also have an imaginary instant center point about which such structures move; to determine a path of rotation for modeling the tooth and tooth movement, a point 32 on or in the tooth is selected as the tracing point for projecting a path of movement; an instant center of rotation is established with published methods and using the expertise and estimation from the dental practitioner based on features of the virtual image of the dentition 20 as well as the type and overall structure of the patient's skull and jaw).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings/combination of Sachdeva and Kaza to determine motion paths, in the same conventional manner as taught by Hultgren as both deal with dental modeling. The motivation to combine the two would allow the simulation of bite positioning to follow a determined motion path.

Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Sachdeva, Kaza and Hultgren as applied to claim 1 above, and further in view of Lauren (US 2007/0207441 A1).

In regards to claim 3, the combination of Sachdeva, Kaza and Hultgren teaches the method of claim 1, but does not explicitly teach the method, wherein applying the forces includes holding the second jaw fixed.

However, Lauren teaches a method, wherein applying the forces includes holding the second jaw fixed (e.g. [0027]: model generally moves the lower arch relative to a fixed upper arch).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings/combination of Sachdeva, Kaza and Hultgren to model dental dynamics, in the same conventional manner as taught by Lauren as both deal with dental modeling. The motivation to combine the two would be that it would allow for a more accurate simulation, as the lower arch/jaw is generally moved in relation to that of the upper arch/jaw.

Allowable Subject Matter
Claim(s) 2 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:  

Claim(s) 2 was/were carefully reviewed and a search with regards to independent claim(s) 1 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 2 (and specifically independent claim(s) 1), the prior art search was found to neither anticipate nor suggest the method of claim 1, wherein the forces include an axial force and a photo attractive force (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2616                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611